Citation Nr: 0801800	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  03-13 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to service connection for a left ankle 
disability.

3.  Entitlement to service connection for a right ankle 
disability.

4.  Entitlement to service connection for bilateral hip pain.

5.  Entitlement to service connection for knee pain.

6.  Entitlement to service connection for PTSD.

7.  Entitlement to service connection for alcoholism.

8.  Entitlement to service connection for acid reflux 
disease.

9.  Entitlement to service connection for intestinal 
problems.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION


The veteran served on active duty from March 1977 to April 
1984.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision from 
the Boise, Idaho, Department of Veterans Affairs (VA) 
Regional Office (RO).

A hearing before a hearing officer at the RO was conducted in 
December 2003.  In October 2004, to support his claim, the 
veteran testified at a hearing at the RO chaired by a 
Veterans Law Judge who is no longer employed at the Board.  
In a July 2007 letter, the Board informed the veteran that 
the individual who presided at the October 2004 hearing, who 
would ordinarily have participated in making the final 
determination of the claim, was no longer employed by the 
Board and that the veteran had the right to a hearing before 
another Veterans Law Judge.  In a response dated in July 
2007, the veteran stated that he did not want another 
hearing.  The case has therefore, been reassigned.  

The issues of entitlement to service connection for PTSD, 
alcoholism, acid reflux disease, and intestinal problems are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC. 


FINDINGS OF FACT

1.  The preponderance of the evidence shows a lumbar spine 
disability was not manifested until many years after service 
and is against a finding that it is related to service in any 
way.

2.  The preponderance of the evidence shows a left ankle 
disability was not manifested until many years after service 
and is against a finding that it is related to service in any 
way.

3.  The preponderance of the evidence shows a right ankle 
disability was not manifested until many years after service 
and is against a finding that it is related to service in any 
way.

4.  The preponderance of the evidence shows bilateral hip 
pain was not manifested until many years after service and is 
against a finding that it is related to service in any way.

5.  The evidence is in equipoise regarding whether the 
veteran's right knee disability is related to service.  


CONCLUSIONS OF LAW

1.  A lumbar spine disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2007).


2.  A left ankle disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2007).

3.  A right ankle disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2007).

4.  Bilateral hip pain was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).

5.  A right knee disability was incurred in service.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in September 2001.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as to 
the claims for service connection which are denied.  
Accordingly, any defect with respect to that aspect of the 
notice requirement is rendered moot with respect to those 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).   
With respect to the claim for service connection for a right 
knee disability that has been granted, the RO will have the 
opportunity to provide proper notice prior to the assignment 
of a rating.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


B.  Analysis 

In July 2001, the veteran requested service connection for 
disabilities of the lumbar spine, both ankles, bilateral hip 
pain, and knee pain.  He maintains that several 12 to 14-mile 
forced marches in service caused these disabilities.  After 
one forced march, the veteran claimed that he had to be 
hospitalized with severe low back pain and shooting pains 
down the legs.

The veteran's service medical records reveal that he 
complained of groin and hip pain in September 1978.  The 
diagnosis was musculoskeletal pain, and he was restricted 
from road marches for three days.  In June 1979, the veteran 
complained of right knee pain of one week's duration which 
began after a 12-mile road march.  The diagnosis was probable 
mild ligament stress.  On his report of medical history in 
April 1980, he checked "yes" to the question regarding 
whether he ever had or currently had recurrent back pain.  On 
his report of medical history in February 1984, he checked 
"no" to the question regarding whether he ever had or 
currently had recurrent back pain.  Examination of the spine 
and lower extremities was normal.  

A radiology report dated in October 2001 noted that the 
veteran had a previous bimalleolar fracture of the right 
ankle, with current arthritic changes.  In a letter dated in 
December 2002, C. J. Zollinger, M.D., stated that the 
veteran's chronic right ankle problem dated from service.  In 
a letter dated in May 2003, Brad C. Erickson, D.O., stated 
that the veteran experienced severe low back and bilateral 
ankle injuries in service which still caused him problems.  
In letters dated in May 2003 and May 2004, Larry D. Nelson, 
D.C., stated that he started treating the veteran for 
thoracolumbar and lumbosacral pain since 1998, and that the 
veteran had a lumbosacral spine condition with radiculopathy 
into the legs, as well as bilateral condition of the ankles 
and knees, due to inservice stress fractures and forced 
marches.  The chiropractor stated that the veteran 
experienced severe lumbosacral pain after a 12-mile march in 
service and was treated for severe lumbosacral pain.  In a 
letter dated in June 2003, Charles F. Call, D.P.M., stated 
that he has been treating the veteran for chronic ankle 
sprains since 1994, and that the veteran developed his ankle 
problems in service when he sustained multiple ankle sprains, 
and these ankle problems aggravate his back and knee 
conditions.  In a letter dated in June 2005, Dr. Erickson 
stated that the veteran's knee problem is related to an 
inservice injury.  In a letter dated in September 2005, a 
private physical therapist stated the veteran's right knee 
problems probably began as early as 1978 in service.

A VA examination was conducted in June 2006.  The examiner 
stated that the veteran's claims file was reviewed.  The 
diagnoses were osteoarthritis of the lumbar spine with 
evidence of central canal stenosis, L5/S1; osteoarthritis of 
the bilateral hips; bilateral patellofemoral syndrome of the 
knees; osteoarthritis of the right ankle; and left ankle 
strain.  The examiner stated that, given the scarcity of the 
service medical records for treatment of the above diagnoses, 
he could only speculate as to their origin and that it was 
unlikely that the veteran's conditions were related to 
service.  

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131.  Service connection for 
arthritis may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 
1112, 1113, 1133, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  If there is no 
evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  Savage v. Gober, 10 
Vet. App. 488, 495-98 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Pain 
alone, without a diagnosed or identifiable underlying malady 
or condition does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

Although the veteran may testify as to symptoms he perceives 
to be manifestations of a disability, the questions of 
whether a chronic disability is currently present and related 
to service require medical knowledge and must be made by 
medical experts.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The Board is obligated under 38 U.S.C. § 7104(d) to analyze 
the credibility and probative value of all evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See Gabrielson 
v. Brown, 7 Vet. App. 36 (1994). The Board has the authority 
to "discount the weight and probity of evidence in the light 
of its own inherent characteristics and its relationship to 
other items of evidence."  See Madden v. Brown, 125 F.3d 
1477, 1481 (Fed. Cir. 1997).  In so doing, the Board may 
accept one medical opinion and reject others.  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Reonal v. Brown, 5 Vet. App. 548 (1993).  A 
medical opinion that is based on facts provided by the 
veteran that have previously been found to be inaccurate or 
because other facts in the record contradict the facts 
provided by the veteran that formed the basis for the opinion 
may be rejected; however, a medical opinion may not be 
disregarded solely on the rationale that the medical opinion 
was based on a history given by the veteran.  Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005).  A medical report is not 
credible when it relied on a veteran's statement which the 
Board finds not credible.  Coburn v. Nicholson, 19 Vet. App. 
427, 432 (2006).

1.  Lumbar Spine, Bilateral Ankles, and Bilateral Hips

The history given by the veteran that he had problems with 
his low back, ankles and both hips after long marches in 
service are not credible, and therefore of no probative 
value.  The facts that contradict those provided by the 
veteran are his not noting any other complaints besides right 
knee pain after a long march (when he currently relates that 
long march to various other ailments), and the post-service 
notation that the veteran sustained an ankle fracture (the 
only mention in the veteran's service medical records of any 
fracture is the veteran's mention that he fractured his tibia 
as a child).  The veteran complained of hip pain prior to the 
march which caused his right knee pain.  No diagnosis besides 
hip pain was made in service, and the VA examiner noted that 
the current osteoarthritis of the bilateral hips is not 
related to service.  Medical personnel have not related any 
current hip condition to service.  

The veteran stated at his hearing before a hearing officer at 
the RO in December 2003 that combat infantry soldiers did not 
go on sick call if they wanted to make rank, and he suffered 
in service with these joint pains and tried to self medicate 
with aspirin.  He maintains that this is the reason there is 
no documentation of these injuries in his service medical 
records.  Little probative weight is afforded to this 
contention.  The veteran's service medical records contain 
multiple treatment reports for various minor aches and pains 
such as foot pain, athlete's feet, inner thigh pain, a small 
abrasion on his left pinky, earaches, as well as frequent 
sore throats and colds.  

The private medical opinions are clearly based on the 
veteran's own report, which, as noted above, has been found 
not to be credible.  Therefore, any medical opinion based on 
the inaccurate history given by the veteran is of little 
probative value.  The Board attaches more probative value to 
the VA opinion, as it is well reasoned, detailed, consistent 
with absence of any inservice treatment for the conditions, 
and included review of the claims file.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000) (factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion).  That VA examiner specifically noted that any 
opinion regarding the etiology of the claimed disabilities 
would be speculative because of the absence of any treatment 
for those conditions in service.  

Furthermore, the earliest evidence of any of these 
disabilities is 1994.  This is almost 10 years after 
separation from service, and this period without treatment is 
evidence that there has not been a continuity of 
symptomatology from any incident of service, and it weighs 
heavily against the claim on a direct basis.  See generally 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (aggravation 
in service may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).

The veteran and other layman have noted that the veteran 
currently experience these joint problems related to service.  
While they are competent to provide evidence regarding 
observable manifestations of a disability, they are not 
competent to render a medical diagnosis or a medical opinion 
concerning the cause of the conditions at issue.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The veteran contends that the individual who conducted the 
June 2006 examination was not a physician.  A physician's 
assistant can elicit a medical history or perform orthopedic 
testing under the direction of a physician.  The physician, 
therefore, examined all the medical evidence of record and 
arrived at his opinion and provided the reasoning upon which 
his opinion was based.  The Board finds the VA examination to 
be adequate for rating purposes, and that it satisfied the 
requirements set fourth in its remand decision.  

The preponderance of the evidence is against the claims for 
service connection for a lumbar spine disability, a left 
ankle disability, a right ankle disability, bilateral hip 
pain, and left knee pain; there is no doubt to be resolved; 
and service connection is not warranted.



2.  Right Knee

Regarding the veteran's right knee claim, there are contrary 
medical opinions regarding the origin of the condition.  
However, the opinions favorable to the veteran's claim are 
predicated on an accurate medical history, that the veteran 
sustained an inservice right knee injury.  Affording the 
veteran the benefit of the doubt, service connection for a 
right knee disability is warranted.  


ORDER

Service connection for lumbar spine disability is denied.

Service connection for right ankle disability is denied.

Service connection for left ankle disability is denied.

Service connection for bilateral hip pain is denied.  

Service connection for a right knee disability is granted.  


REMAND

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 
10 Vet. App. 128, 138 (1997).  The diagnosis of PTSD must 
comply with the criteria set forth in the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM- IV).  See, 
generally, Cohen, supra; 38 C.F.R. § 4.125.

The evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether the veteran 
"engaged in combat with the enemy," as established by 
recognized military combat citations or other official 
records.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); see 
Collette v. Brown, 82 F.3d 389 (Fed.Cir. 1996).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (Oct. 18, 1999).  If 
VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).  
If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain other objective information 
that corroborates his testimony or statements.  The veteran 
served during peacetime so all of his stressors must be 
independently verified.

The veteran has related many incidents of assaults and 
harassment by superiors, after reporting fellow servicemen 
for drug abuse in Germany; witnessing servicemen being killed 
and wounded by various accidents; and participating in a 
battle with North Korean soldiers attempting to infiltrate 
across the demilitarized zone (DMZ).  His service personnel 
records do not corroborate any of these incidents, and the 
veteran has still not provided enough detail insofar as 
names, places and dates to enable the RO to conduct a search.  
For example, he related witnessing the killing and wounding 
of both North Korean soldiers and US servicemen when he was 
stationed along the DMZ, and in support of this claim he 
submitted a chronology of DMZ incidents which note that a US 
serviceman was wounded by North Korean soldiers while 
stationed at the DMZ in November 1984, which is almost 7 
months after his separation from service.  The veteran was 
provided another opportunity to provide specific information; 
however, he did not provide enough information to attempt a 
search of military records.  

The veteran was provided a VA PTSD examination in June 2006.  
The veteran reported the following stressors: sustaining a 
shrapnel wound from a grenade explosion at the DMZ; being 
beaten and having his nose fractured by a non-commissioned 
officer (NCO) in Germany in 1978 and again in either 1979 or 
1980 after he reported drug use among fellow servicemen; 
witnessing a friend and several other serviceman killed in a 
live fire training session; witnessing a good friend killed 
in an armored personnel carrier accident; and killing several 
North Korean infiltrators when he was stationed at the DMZ.  

The VA examiner diagnosed PTSD stating

If these events never happened, or none 
of the alleged events stressor events 
happened, I would not be in a position to 
make the diagnosis of PTSD, because 
Criteria A for the diagnosis of PTSD 
would not be met.  I am assuming the fact 
that this psychiatric examination was 
scheduled and from my own interpretation 
of the documents in the C-file that the 
veteran has been given the  benefit of 
the doubt concerning the alleged 
stressors.   

The veteran has a right, as a matter of law, to compliance 
with the remand orders of the Board.  Stegall v. West, 11 
Vet. App. 268 (1998).  Here the RO did not prepare a list of 
the stressors that were confirmed, and then schedule the 
veteran for a VA psychiatric examination to obtain a medical 
opinion indicating whether it is at least as likely as not 
that he has PTSD due to that stressor(s).  

The Board notes the considerable time and effort the VA 
examiner has dedicated to this case.  Unfortunately, none of 
the stressors reported to the VA examiner were confirmed.  
Therefore, they cannot be considered in determining if the 
veteran currently suffers from PTSD related to service.  
However, the veteran's service medical records note that in 
December 1978 while stationed in Germany, the veteran was 
found unconscious in an alley.  The veteran stated that he 
could not remember what happened but individuals were out to 
get him.  The examiner spoke with a fellow serviceman who 
noted that they were drinking a lot and the veteran went 
wandering down an alley, they could not find the veteran so 
they left.  The impression was probable passing out/blackout, 
secondary to ethanol; trauma to face, i.e., abrasions, 
secondary to assault or falling; and without neurological 
problem at present.  

In addition, a facial X-ray series report dated in May 1980 
noted that the veteran was assaulted and had undisplaced 
fractures of the nasal bones.  The veteran's report of 
attacks and harassment by servicemen and NCO's after 
reporting servicemen for drug abuse have not been verified.  
However, as inservice trauma has been confirmed, the veteran 
is entitled to an opinion which considers if this incident 
caused PTSD.  

His appeal for service connection for PTSD is inextricably 
intertwined with his alcoholism, acid reflux disease, and 
intestinal problems claims, inasmuch as a grant of service 
connection for PTSD could affect the outcome of the other 
claims. Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  
Specifically, the veteran maintains that his self medication 
with alcohol caused his alcoholism, acid reflux disease, and 
intestinal problems.  Therefore, a subsequent grant of 
service connection for PTSD may entitle him to service 
connection for the conditions.  And therefore, further 
consideration of these claims must be deferred to avoid 
piecemeal adjudication.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  If the examiner who performed the 
June 2006 VA PTSD examination is 
available, request from him an additional 
report to include an opinion with respect 
to the veteran's confirmed stressor.  The 
claims file and a copy of this REMAND 
should be made available to the examiner.  
If further examination of the veteran is 
necessary to provide that opinion, the 
veteran should be scheduled for an 
additional examination.  The examiner 
should be informed that only one 
inservice stressor has been verified.   

If the same examiner is not available to 
provide an additional report, schedule 
the veteran for an examination with 
another examiner.  Any testing deemed 
necessary by the examiner should be 
conducted and the results of such tests 
should be addressed in the report.  The 
examiner should provide an opinion, with 
complete rationale, as to the following: 
Does the veteran currently meet the 
diagnostic criteria for PTSD based on the 
incident described above.  

2.  Then readjudicate the veteran's 
claims based on the additional evidence 
obtained.  If any claim continues to be 
denied, send him and his representative 
an appropriate supplemental statement of 
the case (SSOC) and give them an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).







______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


